285 F.2d 527
CONTINENTAL OIL COMPANY and Charles B. Wrightsman, Petitioners,v.FEDERAL POWER COMMISSION and United Gas Pipe Line Company, Respondents.
No. 18571.
United States Court of Appeals Fifth Circuit.
January 20, 1961.

Robert C. Hawley, Tom Burton, Houston, Tex., Mort Walker, Jr., New Orleans, La., for petitioners.
Howard E. Wahrenbrock, Solicitor, John C. Mason, Gen. Counsel, Arthur H. Fribourg, Atty., Federal Power Comm., Washington, D. C., for respondents.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This petition seeks the review of a telegraphic order of the Federal Power Commission addressed to Continental Oil Company reading: "Your petition for declaratory order and order to show cause be and is hereby denied by direction of the Commission." That order merely denied the petitioners discretionary declaratory relief and the petitioners are not aggrieved thereby. This Court has no jurisdiction to review the Commission's refusal to issue such a declaratory order. United Gas Pipe Line Co. v. Federal Power Commission, 5 Cir., 1953, 203 F.2d 78. See also, Federal Power Commission v. Metropolitan Edison Co., 1938, 304 U.S. 375, 384, 58 S. Ct. 963, 82 L. Ed. 1408. The petition for review is therefore dismissed for want of jurisdiction.


2
Dismissed.